UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5099


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ORILLION CRADDOCK,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00049-REP-1)


Submitted:    January 14, 2010             Decided:   February 11, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Carolyn V. Grady, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.      Dana J. Boente, United
States Attorney, Stephen W. Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Orillion Craddock timely appeals from his conviction

and 120-month sentence following a jury trial on one count of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2006), and one count of possession of an

unregistered       firearm,       in    violation        of   26     U.S.C.      §   5861(d)

(2006).       On    appeal,       Craddock         argues     that    the     prosecutor’s

closing     argument    improperly             vouched      for    and   bolstered       the

testimony of two Government witnesses, warranting a new trial.

Finding no reversible error, we affirm.

            Because Craddock failed to object to the prosecutor’s

comments during closing argument, we review for plain error.

United States v. Smith, 441 F.3d 254, 264 (4th Cir. 2006).                                To

demonstrate plain error, a defendant must show that: (1) there

was   an   error;    (2)    the        error    was    plain;      and   (3)     the    error

affected his “substantial rights,” meaning that it “affected the

outcome of the district court proceedings.”                           United States v.

Olano, 507 U.S. 725, 732 (1993).                   We are not required to correct

a plain error unless “a miscarriage of justice would otherwise

result,”     meaning       that    “the        error     seriously       affect[s]        the

fairness,      integrity,          or     public         reputation         of       judicial

proceedings.”        Id. at 736 (alteration in original) (internal

quotation marks omitted).



                                               2
               To make out a claim of prosecutorial misconduct, the

defendant must first show that the prosecutor’s remarks were

improper.       United States v. Scheetz, 293 F.3d 175, 185 (4th Cir.

2002).    It is improper for a prosecutor to vouch for or bolster

the    testimony     of   government   witnesses.         United    States   v.

Sanchez, 118 F.3d 192, 198 (4th Cir. 1997).                “Vouching occurs

when a prosecutor indicates a personal belief in the credibility

or honesty of a witness; bolstering is an implication by the

government that the testimony of a witness is corroborated by

evidence known to the government but not known to the jury.”

Id.

               Craddock   argues   that,   by   stating     that    Craddock’s

cousin “came in here and faced his cousin and told the truth,”

the prosecutor bolstered the cousin’s testimony by implying that

“the government knew that [Craddock’s cousin] had some reason to

fear     Mr.     Craddock,   yet    testified    against      him     anyway.”

Additionally, Craddock argues that the prosecutor bolstered the

testimony of a second witness, a former jail mate of Craddock’s,

by stating that “he knew that when he testified, that then [sic]

government had him testify, he’ll be labeled a snitch.”                We find

that the prosecutor’s remarks do not imply that the Government

had knowledge of evidence not known to the jury and thus did not

bolster either witness’ testimony.



                                       3
             Craddock       also       argues       that      the   prosecutor       improperly

vouched for both witnesses during closing arguments by stating

that both “told the truth.”                       The prosecutor did not merely ask

the jury to find the witnesses’ testimony credible; she clearly

and    unequivocally        stated          that       they   were    telling    the    truth.

Therefore,     we      find       that        the        prosecutor’s        statements     did

constitute vouching.

             “While         vouching               and        bolstering       are       always

inappropriate, [i]mproper remarks during closing argument do not

always mandate retrial.                     The relevant question is whether the

prosecutor’s comments so infected the trial with unfairness as

to    make   the    resulting          conviction         a    denial   of     due   process.”

Sanchez,     118    F.3d     at    198       (alteration         in   original)       (internal

quotation marks omitted).                    Thus, once the defendant establishes

that the prosecutor made improper remarks, the defendant must

prove that the prosecutor’s remarks “prejudicially affected his

substantial        rights    so        as    to    deprive      him   of   a   fair    trial.”

Scheetz,     293      F.3d        at        185.         In    evaluating       whether    the

prosecutor’s remarks prejudiced the defendant, we consider the

following factors:

       (1) the degree to which the prosecutor's remarks had a
       tendency to mislead the jury and to prejudice the
       defendant; (2) whether the remarks were isolated or
       extensive; (3) absent the remarks, the strength of
       competent proof introduced to establish the guilt of
       the   defendant;   (4)  whether   the    comments   were
       deliberately   placed  before   the   jury   to   divert

                                                   4
       attention to extraneous matters; (5) whether the
       prosecutor's remarks were invited by improper conduct
       of   defense   counsel;   and  (6)   whether curative
       instructions were given to the jury.

Id. at 186.

               Upon consideration of the above factors, we conclude

that     the     prosecutor’s      vouching           for    the     witnesses,          though

improper, did not prejudice Craddock such that he was deprived

of a fair trial.               The prosecutor’s statements were isolated,

brief,     and     made    at     the    conclusion           of     a     two-day      trial.

Additionally,       the   record     does       not    indicate          the   remarks       were

deliberately placed before the jury to divert their attention to

extraneous matters; rather, they appear to simply reflect a poor

choice of phrasing during the course of a somewhat unstructured

summary of the evidence.                Most importantly, though, while the

prosecution’s vouching for the witnesses’ credibility may have

had an inherent tendency to mislead the jury, there was ample

competent evidence to support Craddock’s conviction.                               Craddock’s

cousin    testified       to    watching    Craddock          saw    off       parts    of   the

shotgun    in    their    grandmother’s         attic.         The       former      jail    mate

testified       that   Craddock     admitted       to       sawing       off   the     shotgun.

Further, Craddock’s grandmother testified that she saw Craddock

attempting to saw off the shotgun in her dining room.                                  Finally,

the    Government         introduced        a     recording          of        a     telephone

conversation between Craddock and his grandmother, during which


                                            5
they talked about the shotgun, and from which the jury could

readily      conclude        that    Craddock        possessed     the     shotgun.

Therefore,      we   find    that,   although    the    improper    vouching    was

plain error, it did not affect Craddock’s substantial rights.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions        are   adequately    presented    in    the    materials

before    the   court   and       argument   would    not   aid   the    decisional

process.

                                                                           AFFIRMED




                                         6